Citation Nr: 1700881	
Decision Date: 01/11/17    Archive Date: 01/18/17

DOCKET NO.  09-13 065	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Robert W. Gillikin, Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran and an observer


ATTORNEY FOR THE BOARD

M. Lavan, Associate Counsel


INTRODUCTION

The Veteran had active duty service from May 1968 to January 1970. 

This matter originally came before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision issued by the RO. 

The Veteran testified at a Board video-conference hearing in May 2011 before the undersigned Acting Veterans Law Judge.  A transcript of the hearing is associated with the record.

The Board remanded the appeal in May 2014 for further development of the record.
Unfortunately, the Board finds that a remand remains necessary to obtain a new VA examination.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran's private medical records show that he was diagnosed with PTSD in August 2009.  Pursuant to 38 C.F.R. § 3.304(f)(3), however, a PTSD diagnosis must be made by a VA psychiatrist or psychologist.  His VA medical records only show diagnoses of depression and anxiety.  In January 2011, the Veteran was afforded a VA examination.  The examiner diagnosed the Veteran with dysthymia, depression - past episode, anxiety not otherwise specified, and polysubstance dependence in full remission.  He stated the Veteran's symptoms do not meet the criteria for PTSD, but did not address whether the Veteran's other diagnoses were related to service.  Importantly, the Veteran's private records were not associated with the claims file at the time of the VA examination.  

The Board finds that the Veteran's January 2011 VA examination is inadequate because it did not address whether the Veteran's depression or anxiety diagnoses were related to service, and the claims file at that time did not reflect the Veteran's private diagnosis of PTSD. Where VA affords the Veteran an examination in a service connection claim, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  An adequate examination and medical opinion addresses the appropriate theories of entitlement and provides a supporting rationale for any medical opinion.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-25 (2007).  

Accordingly, the case is REMANDED for the following action:

1. The AOJ should have the Veteran scheduled for a VA examination with a psychologist or psychiatrist to determine the nature and likely etiology of the claimed acquired psychiatric disorders, to include PTSD, depressive disorder and anxiety disorder. The claims file must be made available to and be reviewed by the psychologist or psychiatrist.  

All indicated tests and studies should be performed and clinical findings should be reported in detail. A comprehensive clinical history should be obtained, to include a discussion of the Veteran's documented medical history and assertions. 

After a complete review of the claims file, the psychologist or psychiatrist should provide answers to the following: 

a) Whether there is a diagnosis of PTSD at any time since September 2008.  

b) If the diagnosis of PTSD is deemed appropriate, which stressor(s) form the basis for the diagnosis, to specifically include whether the diagnosis is based upon the Veteran's fear of hostile military or terrorist activity during his service in Vietnam.  

c) Regarding each diagnosed acquired psychiatric disorder, other than PTSD, whether it is at least as likely as not (50 percent probability or better) that the acquired psychiatric disorder had its clinical onset during service or otherwise was due to an event or incident of that service. 

As indicated above, the psychologist or psychiatrist must review the record in conjunction with rendering the requested opinion; however, his/her attention is drawn to the following:

*May 2009 to June 2009 report of hospital course that reflects the Veteran was admitted on a temporary detention order status due to paranoid and obsessive behavior toward his former church members.  Documented Axis I diagnoses were major depressive disorder, PTSD, rule out psychosis and rule out delusional disorder. VBMS Entry May 27, 2011.

*A January 2011 Report of VA examination reflects the psychologist's assessment that the Veteran's symptoms did not currently meet the criteria for DSM diagnosis of PTSD. The psychologist rendered Axis I diagnoses of dysthymia; depression (past episode); anxiety, not otherwise specified; and, polysubstance dependence. VBMS Entry January 20, 2011

*May 2013 VA treatment record documents diagnosis, in pertinent part, of PTSD/depression/anxiety. VBMS Entry April 22, 2016, p. 217/592.

*August 2015 VA mental health outpatient treatment record documents Axis I diagnoses of depression NOS (not otherwise specified) and anxiety disorder NOS. VBMS Entry April 22, 2016, p. 56-59/592.

A rationale for all requested opinions must be provided. If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so. In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

2. After completion of the above, the issue of service connection for an acquired psychiatric disorder should be readjudicated.  If the benefits sought on appeal are not granted, the Veteran and his representative should be provided with a supplemental statement of the case (SSOC) and afforded the appropriate time period within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
G. JACKSON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




